Exhibit 99.01 414 Nicollet Mall Minneapolis, MN 55401 Jan. 31, 2013 XCEL ENERGY 2 · Ongoing 2012 earnings per share were $1.82 compared with $1.72 per share in 2011. · GAAP (generally accepted accounting principles) 2012 earnings per share were $1.85 compared with $1.72 per share in 2011. · Xcel Energy reaffirms 2013 earnings guidance of $1.85 to $1.95 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported 2012 GAAP earnings of $905 million, or $1.85 per share compared with 2011 GAAP earnings of $841 million, or $1.72 per share. Ongoing earnings, which exclude one adjustment, were $1.82 per share for 2012 compared with $1.72 per share in 2011.Ongoing earnings increased largely due to increases in electric margins driven by the conclusion of various rate cases, which reflect our continued investment in our utility business and a lower effective tax rate. Partially offsetting these positive factors were warmer than normal winter weather, increases in depreciation expense, operating and maintenance expenses and property taxes. “We had an excellent year financially and operationally in 2012,” said Ben Fowke, Chairman, President and Chief Executive Officer. “We delivered earnings in the upper half of our guidance range, which represents the eighth consecutive year in which we have met or exceeded our earnings guidance and for the ninth consecutive year we increased our dividend.We implemented a multi-year rate plan in Colorado and reached constructive regulatory outcomes in several other rate cases. Finally, we maintained excellent reliability during one of the warmest years on record, all executed with outstanding safety performance.” “We have established a solid strategy and continue to execute our business plan.As a result, we are well positioned to deliver on our 2013 earnings guidance of $1.85 to $1.95 per share,” stated Fowke. Earnings Adjusted for Certain Items (Ongoing Earnings) The following table provides a reconciliation of ongoing earnings per share to GAAP earnings per share: Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 Diluted Earnings Per Share Ongoing(a) diluted earnings per share $ Prescription drug tax benefit (a) - - - GAAPdiluted earnings per share $ (a) See Note 6. 1 At 9:00 a.m. CST today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (877) 941-0844 International Dial-In: (480) 629-9835 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Relations.If you are unable to participate in the live event, the call will be available for replay from 2:00 p.m. CST on Jan. 31 through 11:59 p.m. CST on Feb. 1. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4577479 # Except for the historical statements contained in this release, the matters discussed herein, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements, including our 2013 earnings per share guidance and assumptions, are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where Xcel Energy has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy Inc. and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting our nuclear operations, including those affecting costs, operations or the approval of requests pending before the Nuclear Regulatory Commission; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee work force factors; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit 99.01 of Xcel Energy Inc.’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 and Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and Sept. 30, 2012. For more information, contact: Paul Johnson, Vice President, Investor Relations and Financial Management (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy Media Relations (612) 215-5300 Xcel Energy internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $5,961, $6,295, $24,087 and $24,019, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations (Loss) income from discontinued operations, net of tax ) ) 30 ) Net income Dividend requirements on preferred stock - - - Premium on redemption of preferred stock - - - Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share: Basic $ Diluted Cash dividends declared per common share $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. The only common equity securities that are publicly traded are common shares of Xcel Energy Inc.The earnings and earnings per share (EPS) of each subsidiary discussed below do not represent a direct legal interest in the assets and liabilities allocated to such subsidiary but rather represent a direct interest in our assets and liabilities as a whole.EPS by subsidiary is a financial measure not recognized under GAAP that is calculated by dividing the net income or loss attributable to the controlling interest of each subsidiary by the weighted average fully diluted Xcel Energy Inc. common shares outstanding for the period.We use this non-GAAP financial measure to evaluate and provide details of earnings results.We believe that this measurement is useful to investors to evaluate the actual and projected financial performance and contribution of our subsidiaries.This non-GAAP financial measure should not be considered as an alternative to our consolidated fully diluted EPS determined in accordance with GAAP as an indicator of operating performance. Note 1.Earnings Per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ NSP-Minnesota Southwestern Public Service Company (SPS) NSP-Wisconsin Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (a) Xcel Energy Inc. and other costs ) Ongoing(b) diluted earnings per share Prescription drug tax benefit(b) - - - GAAP diluted earnings per share $ (a) See Note 2. (b) See Note 6. PSCo — PSCo’s ongoing earnings increased $0.08 per share for 2012.The increase is primarily due to an electric rate increase, effective May 2012, and the impact of warmer summer weather.The increase was partially offset by decreased wholesale revenue due to the expiration of a long-term power sales agreement with Black Hills Corp, higher depreciation expense and operating and maintenance (O&M) expenses. NSP-Minnesota — NSP-Minnesota’s 2012 ongoing earnings decreased $0.03 per share.The decrease is primarily due to the unfavorable impact of warmer than normal winter weather during the first quarter, electric sales decline, higher property taxes, higher O&M expenses and depreciation expense.These decreases were partially offset by the 2012 rate increase and a lower effective tax rate. SPS — SPS’ ongoing earnings increased $0.04 per share for 2012.The increase is the result of rate increases in New Mexico and Texas, effective January 2012, partially offset by the impact of milder weather during the second half of the year, higher depreciation expense and property taxes. NSP-Wisconsin — NSP-Wisconsin’s ongoing earnings were flat for 2012.Ongoing earnings were positively impacted by rate increases, effective January 2012, offset by higher O&M expenses. 4 The following table summarizes significant components contributing to the changes in the 2012 EPS compared with the same periods in 2011, which are discussed in more detail later in the release. Diluted Earnings (Loss) Per Share Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2011 GAAP and ongoing(a) diluted earnings per share $ $ Components of change — 2012 vs. 2011 Higher electric margins Lower effective tax rate Lower conservation and DSM expenses (generally offset in revenues) - Higher AFUDC - Equity Higher natural gas margins Higher operating and maintenance expenses ) ) Higher depreciation and amortization ) ) Higher taxes (other than income taxes) ) ) Lower (higher) interest charges ) Other, net (including interest and premium on redemption of preferred stock) ) 2012 ongoing(a) diluted earnings per share Prescription drug tax benefit(a) - 2012 GAAP diluted earnings per share $ $ (a) See Note 6. Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unusually hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance, from both an energy and demand perspective. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process.To calculate the impact of weather on demand, a demand factor is applied to the weather impact on sales as defined above to derive the amount of demand associated with the weather impact. 5 The percentage increase (decrease) in normal and actual HDD, CDD and THI are provided in the following table: Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. HDD ) % ) % 2.1 % ) % ) % ) % CDD (a) N/A N/A N/A THI (a) N/A N/A N/A (a)CDD and THI have no meaningful impact on fourth quarter sales. Weather — The following table summarizes the estimated impact of temperature variations on EPS compared with sales under normal weather conditions: Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. Retail electric $ ) $ ) $ Firm natural gas ) Total $ ) $ ) $ ) In 2012, Xcel Energy refined its estimate to incorporate the impact of weather on demand charges.As a result, the estimated weather impact on earnings per share for prior periods has been adjusted for comparison purposes. Sales Growth (Decline)— The following table summarizes Xcel Energy’s sales growth (decline) for actual and weather-normalized sales in 2012: Three Months Ended Dec. 31 Actual Weather Normalized Electric residential 0.5 % 0.0 % Electric commercial and industrial ) ) Total retail electric sales ) ) Firm natural gas sales ) Twelve Months Ended Dec. 31 Twelve Months Ended Dec. 31 (Without Leap Day) Actual Weather Normalized Actual Weather Normalized Electric residential ) % ) % ) % ) % Electric commercial and industrial ) ) Total retail electric sales ) ) ) Firm natural gas sales ) Electric— Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 (Millions of Dollars) Electric revenues $ Electric fuel and purchased power ) Electric margin $ 6 The following table summarizes the components of the changes in electric margin: (Millions of Dollars) Three Months Ended Dec. 31 2012 vs. 2011 Twelve Months Ended Dec. 31 2012 vs. 2011 Retail rate increases (Colorado, Texas, New Mexico, Wisconsin, South Dakota, North Dakota, Michigan and Minnesota) (a) $ 50 $ Demand revenue 7 13 Transmission revenue, net of costs (7 ) 13 Conservation and DSM incentive (6 ) 12 Estimated impact of weather 4 1 Firm wholesale (b) ) ) Retail sales decrease, excluding weather impact (2
